DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  


Reasons For Allowance
The cited references do not disclose generating a scheme specifying a data movement based on the location of data via a data index sequence, wherein responsive to determining that the location is a cache of a process executable on a processor, allowing for a reuse of the data sample in the cache without reloading the data sample from a storage device.


After a thorough search, and in light of the prior art of record, claims 1-20 (renumbered as 1-2, 6-7, 3-5, 8-9, 12-13, 10-11, 14-15, 19-20 and 16-18) are allowed.




Examiner’s Comment (re: Drawings objection)
Drawings
The Office objects to Figure 3.  The ‘T’ for a path from decision element #304 appears to have been placed in the wrong path (i.e., it’s not labeling a path from decision element #304, but rather erroneously labeling the path from increment element #314).  

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 









Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Kennedy, Robert K. L., et al., “A parallel and distributed stochastic gradient descent implementation using commodity clusters”, Journal of Big Data, Vol. 6, Article 6, February 14, 2019, pp. 1-23.
Training dataset, stochastic gradient descent, scaling dataset size [Abstract]; Mini-batch gradient descent, partitioning a dataset into a series of mini-batches [p. 4]. No index.

Rasoori, Sandeep, et al., “Scalable Hardware Accelerator for Mini-Batch Gradient Descent”, GLSVLSI ‘18, Session 7:  Machine Learning and HW Accelerators, Chicago, IL, May 23-25, 2018, pp. 159-164.
Stochastic Gradient Descent (SGD) use in deep learning, use of batching to exploit parallelism in SGD [p. 160]; mini-batch gradient descent [Fig. 1, §4 Architecture Details]




US Patent Application Publications
Feng 	 				2017/0220949
Dividing training data into multiple subsets and allocating each subset to a corresponding operation node [0062]; Scheme for communicating between nodes, training based on a subset batch of training data corresponding to a node, machine leaning, synchronization stages, gradient parameters [0067] and Fig. 9. 

Eads 	 				2014/0337255
Indexing of datasets [0113]-[0114]; Hierarchy of caches [0058]; Machine learning datasets (Abstract).



Hybrid caching schemes [0041], [0100], [0103]; Software cache, cache index [0118], [0139], Fig. 6 #660, #670; Index structure in the cache director, local store address of cached copy, structure cache [0113], [0115].




US Patents
Benner					8,949, 569
Data movement thread, first and secondary caches, data transfers between memory addresses (claim 1)





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




April 7, 2021